Judgment unanimously affirmed. Memorandum: Defendant’s recitation of the facts underlying the robbery charges did not cast significant doubt upon defendant’s guilt or otherwise call into question the voluntariness of the plea (see, People v Lopez, 71 NY2d 662, 666; People v Smith, 187 AD2d 1044). Thus, County Court properly accepted the plea without further inquiry (see, People v Smith, supra). The sentence imposed is not unduly harsh or severe. (Appeal from Judgment of Oneida County Court, Buckley, J.—Robbery, 1st Degree.) Present—Green, J. P., Lawton, Wisner, Balio and Boehm, JJ.